Citation Nr: 1512681	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge (VLJ) presided.  A transcript of that hearing has been associated with the claims file.  

Additional evidence was associated with the Veteran's claims file following the issuance of the most recent statement of the case in November 2012, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issues, as it does not provide competent medical evidence of a nexus between the Veteran's claimed disabilities and service.  Therefore, the Board finds that referral of the additional evidence to the AOJ        for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2014). 

For the reasons explained below, the issues of service connection for right and left knee arthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.

FINDINGS OF FACT

1.  A chronic headache disorder was not shown during service, and the currently diagnosed migraine headaches were not shown in service or for many years thereafter and are not related to service. 

2.  Neck trauma and/or a cervical spine disability were not shown in service, arthritis was not shown during the year following discharge from service, and there is no competent evidence suggesting the current cervical spine disability is related to service. 

5.  There is no competent evidence showing a diagnosis of chronic fatigue syndrome or otherwise establishing a disorder manifested by chronic fatigue.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


2.  The criteria for establishing service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by an August 2010 letter.  The case was last readjudicated in November 2012.

In any event, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports. 

The Board notes that a VA examination with nexus opinion has not been obtained concerning the claims for service connection for cervical spine disability and chronic fatigue syndrome.  However, there is no diagnosis of chronic fatigue syndrome or complaints of chronic fatigue in the medical evidence of record; thus, in the absence of competent evidence of a current disability, an examination is not required.  Moreover, there is no competent and credible evidence of a neck disability or injury in service.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006);      see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board, at which she presented oral testimony in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and  the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran served in in the Southwest Asia Theater of operations, and as such service connection may also be established under 38 C.F.R. § 3.317.  Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


      Migraines Headaches

The Veteran seeks service connection for migraines headaches.  She claims that her headache disorder had its onset in service, to include during the performance of her duties burning feces.  

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for migraine headaches.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's claimed migraine headaches is related to service.  

Preliminarily, the Board notes that although this appeal for service connection involves a Persian Gulf War veteran, the lay and medical evidence shows that her headache complaints are of medically known etiology.  In this regard, a VA examiner in January 2011 noted that the Veteran's diagnosis of migraine headaches is a disease with a clear and specific etiology and diagnosis.  It is not related to or a result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner concluded that there was no evidence to show a cause and effect between migraine headaches and service in the Southwest Asia.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. § 3.317 is not warranted.  See 38 C.F.R. § 3.317 (pertaining to claims for service connection due to undiagnosed illness).

The Veteran's service treatment records include scattered reports of headaches, generally associated with acute illness.  In March 1989 the Veteran was seen for headaches associated with viral syndrome and in November 1989 she was treated for sinus headaches.  The remainder of the service treatment records contain no complaints, findings or diagnosis consistent with a chronic headache disorder.  

In a November 2007 private treatment report, it was noted the Veteran has had migraine headaches for about three years.  After service, an April 2010 VA treatment record documented a history of headaches for many years, along with a diagnosis of migraine headaches.  In a private treatment report in August 2010, a clinician noted that the Veteran had been her patient since November 2009 for migraine headaches, however, she had hid them for many years before she began treatment.  The clinician noted that an injury of the cervical spine, as shown by      x-rays, could likely be the trigger for the reoccurring migraine headaches.  Subsequent medical treatment records show continued treatment for migraine headaches.  

After review of the record, the Board notes the Veteran's migraine headache disorder was not shown in service or for many years following discharge from service.  Accordingly, the question in this case becomes whether the current migraine headaches are etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

The Veteran underwent a VA examination in January 2011.  Following a review       of the claims file and an examination of the Veteran, the examiner diagnosed  migraine headaches and opined that these were not caused by or a result of service.  The examiner specifically found that her current migraine headaches were not etiologically related to the headache complaints in service because the Veteran was seen twice for headache complaints while being treated for additional issues, to include a sinus congestion and a viral syndrome.  The complaints of headache in  these instances were a symptom of an underlying problem, as opposed to migraine headaches.

The Board finds the VA examiner's opinion that the Veteran's migraine headaches are not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current migraine headaches to service.  

While the Veteran believes that her current migraine headaches are related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple different types of headaches and causes for such.  Thus, the diagnosis and etiology of migraine headaches are matters requiring medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her headaches is not competent medical evidence.    Moreover, whether the symptoms she experienced in service or following service are in any way related to her current  migraine headaches is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the   VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, migraine headaches were not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current migraine headaches are related to service.  Further, as migraine headaches are a diagnosed disability, the condition is not an undiagnosed disease warranting consideration pursuant to 38 C.F.R. § 3.317.  Accordingly, the preponderance of  the evidence is against the claim, and service connection for migraine headaches is denied.  

      Cervical Spine Disability

The Veteran contends that her cervical spine disability is due to a fall in service or carrying heavy equipment or weight bearing equipment during service.  

As an initial matter, the evidence shows that during the pendency of this appeal,    the Veteran has been diagnosed with and treated for degenerative changes of the cervical spine, to include degenerative disc disease.  Accordingly, the first element of service connection, a current disability is met.  Thus, the question becomes whether the Veteran's claimed disorder is related to service.  

Preliminarily, the Board notes that although this appeal for service connection involves a Persian Gulf War Veteran, the lay and medical evidence shows that her musculoskeletal complaints are of medically known etiology.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. § 3.317 is not possible.  See 38 C.F.R. § 3.317 (pertaining to claims for service connection due to undiagnosed illness).

The Veteran's service treatment records contain no complaints, findings or diagnosis consistent with a cervical spine disability, nor do they show neck trauma.  

After service, in April 2010 she provided a history to a mental health provider of having chronic neck pain since she injured her neck in service in 1990 or 1991.  However, in June 2010 she denied any injuries or any falls.  A June 2010 VA treatment note recorded clinical impression of muscle spasms in the neck and degenerative disc disease.  A subsequent private treatment note by a physician assistant indicated that after referral to a physician and a follow-up at VA, x-rays by VA of the cervical spine were consistent with an old injury of the cervical spine.  However, it appears that statement was based on a history provided by the Veteran, as review of the VA treatment records, to include MRI of the cervical spine and CT scan of the neck make no reference to findings consistent with old injury.  

While the Veteran has at times alleged suffering an injury to her neck after a fall in service, she has also specifically denied any injury to her neck to other health care providers.  Moreover, her service treatment records reveal no complaints or findings of any neck injury.  Thus, the Board finds the inconsistencies in her reports of trauma and the lack of any complaints or treatment for the neck or for neck trauma in service render her contentions of a neck injury in service unreliable and lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the   lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran believes that her cervical spine disability is related to service,  the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of cervical spine degenerative disc disease is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of the claimed disability is not competent medical evidence.  

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current cervical spine disability arose in service or that arthritis was manifested within one year following discharge from service, and there is no competent evidence suggesting the condition is etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection is denied.  

      Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome as due to her Persian Gulf service.  At the June 2014 personal hearing she stated that due to her service-connected PTSD she felt fatigued and had been told by a clinician sometime in 2009 or 2010 that she suffered from chronic fatigue syndrome.  

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a).
 
As previously noted, this appeal for service connection involves a Persian Gulf War veteran.  However, the preponderance of the evidence of record demonstrates that the Veteran is not diagnosed with chronic fatigue syndrome. 

Moreover, the Veteran's description of her symptoms during her hearing pertains to an inability to sleep, being woken up by her dog during the night, and having to get up early to get her son to school.  She noted she has no energy and no motivation.  Such symptoms are already contemplated in her service-connected PTSD, for which she receives a total rating.  

The service treatment records fail to reflect that she suffered from chronic fatigue, nor was she diagnosed with chronic fatigue syndrome in service.  Likewise, the Veteran's post-service medical records fail to reflect a diagnosis of chronic fatigue syndrome or note complaints of chronic fatigue.    

The Board recognizes that the Veteran believes she suffers from chronic fatigue syndrome as a result of her service in the Persian Gulf War.  However, the diagnosis of chronic fatigue syndrome is a matter requiring medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, her opinion as to the diagnosis or etiology of her symptomatology is not competent medical evidence.  

Additionally, as noted above, the Veteran's description of her symptoms are consistent with sleep difficulties and other symptoms associated with her service-connected PTSD.  Moreover, her treatment records are negative for complaints or findings of fatigue, such that it can be considered an undiagnosed illness.  In any event, symptoms attributable to PTSD cannot be deemed an undiagnosed illness.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no competent evidence dated during the appeal period showing actual diagnosis related to chronic fatigue syndrome or medical evidence noting unexplained chronic fatigue.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

Accordingly, the preponderance of the evidence is against the Veteran's claim      and service connection for chronic fatigue syndrome is denied.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for migraine

In reaching the above conclusions with respect to all issues decided above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for migraine headaches is denied.  

Service connection for a cervical spine disability is denied. 

Service connection for a chronic fatigue syndrome is denied. 


REMAND

Additional development is needed prior to adjudication of the Veteran's claimed bilateral knee disability.  

The Veteran's service treatment records show that in October 1988 she was treated for a bruised right knee and given a temporary profile for five days.  Her October 1988 right knee x-ray revealed no fracture and was noted to be within normal limits.  A November 1989 report noted the Veteran fell on her left knee with resulting edema and limited flexion.  The assessment was sprain left knee.  X-ray of the left knee at that time was negative.

The Veteran underwent a VA examination in January 2011.  At that time, the Veteran reported onset of knee symptoms in approximately 2005.  She denied any knee injury in service.  On examination, x-rays revealed mild bilateral arthritis of the knees.  No opinion concerning whether the current knee arthritis was related to the service was requested by the RO or provided by the examiner.  In light of the knee complaints noted in service, an additional VA medical examination and opinion are necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA knee examination to obtain an opinion as to whether her current bilateral knee arthritis is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicates tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's current knee arthritis at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service, to include hitting her right knee on a cement wall in October 1988 and a fall on the left knee in November 1989.  A rationale for the opinion should be expressed. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


